      Case: 1:19-cv-03647 Document #: 92 Filed: 05/28/21 Page 1 of 4 PageID #:672




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS


 RICHARD ROGERS, individually and on behalf of
 similarly situated individuals,

                Plaintiff,
                                                           Case No. 19-CV-03647
 v.
                                                           Hon. Rebecca R. Pallmeyer
 ILLINOIS CENTRAL RAILROAD COMPANY, an
 Illinois Corporation,

                Defendant.

                                  JOINT STATUS REPORT

        Plaintiff Richard Rogers and Defendant Illinois Central Railroad Company (collectively,

the “Parties”), pursuant to this Court’s March 30, 2021 Order (ECF No. 91), jointly submit this

Status Report and state as follows:

1.      Status on Discovery

        Plaintiff served Defendant with his first set of Interrogatories and Document Requests on

July 10, 2020. Defendant provided written responses to Plaintiff’s discovery requests and produced

non-confidential documents responsive to Plaintiff’s document requests on September 22, 2020.

Following the Court’s entry of the discovery confidentiality order in this case, Defendant provided

supplemental document productions containing confidential documents on November 17, 2020

and December 9, 2020. On March 19, 2021, Plaintiff propounded subpoenas containing document

requests on two third parties―Remprex, an independent company responsible for installation and

maintenance of the Automated Gate System used to verify truck drivers’ identities at Illinois

Central Railroad Company’s facilities in Illinois; and (ii) Nascent Technology, a separate company
    Case: 1:19-cv-03647 Document #: 92 Filed: 05/28/21 Page 2 of 4 PageID #:673




that manufactures the technology utilized by the Automate Gate System. On April 1, 2021, Plaintiff

propounded his first requests for admission on Defendant. On May 7, 2021, Defendant served its

responses to Plaintiff’s first requests for admission. On May 11, 2021, Nascent Technology

produced documents and written responses in response to Plaintiff’s subpoena for documents,

which Plaintiff subsequently produced to Defendant on May 27, 2021. On May 12, 2021, Plaintiff

sent Defendant a letter outlining what he believed to be deficiencies in Defendant’s discovery

responses regarding the production of certain communications, and on May 24, Defendant

responded with proposed search terms and potential custodians whose email correspondence may

be searched for the communications Plaintiff has requested. The Parties are in the process of

coming to an agreement regarding such details and seek to do so without requiring Court

intervention. But should the Parties fail to reach agreement on these and other potential discovery

disputes, Court intervention may be required. On May 21, 2021, Plaintiff noticed five party

depositions and two non-party depositions, as well as a 30(b)(6) deposition of Defendant. The

party depositions are noticed for the second and third weeks of June, with the third-party

depositions to follow in advance of the August 17, 2021 discovery cutoff (ECF No. 85). Defendant

has informed Plaintiff that it does not believe the witnesses are available on each of the noticed

dates. Defendant is working to confirm witness availability and, where the witness is not available

on a noticed date, to provide dates when the witness is available.

       Defendant served its initial discovery requests, including its first set of interrogatories,

document requests and requests for admission, on Plaintiff on August 31, 2020. Plaintiff served

Defendant with his written responses and objections on October 16, 2020. Following Defendant’s

service of a letter outlining what it believed to be deficiencies in Plaintiff’s discovery responses on




                                                  2
     Case: 1:19-cv-03647 Document #: 92 Filed: 05/28/21 Page 3 of 4 PageID #:674




October 22, 2020, Plaintiff amended his written responses to Defendant’s discovery requests on

December 11, 2020. Defendant took Plaintiff’s deposition on February 8, 2020 via remote means.

Defendant additionally anticipates obtaining third-party discovery from both Remprex and

Nascent Technology.

        The Parties also anticipate that expert discovery may be necessary to understand the

technology utilized at Defendant’s Illinois facilities. Presently, discovery in this case is set to close

on August 17, 2021. (ECF No. 85.) The Parties do not seek an extension of such deadline at this

time but may seek an extension to accommodate depositions or should there be significant delay

in the production of relevant documents.

2.      Status of Briefing on Unresolved Motions

        There are currently no unresolved motions pending.

3.      Status on Settlement

        The Parties have previously discussed potential resolution of this matter and are continuing

to consider whether to schedule a private meditation in order to explore a mutually acceptable

resolution of this case.

4.      Other Matters for the Court’s Attention

        The Parties do not have any other matters that require the Court’s attention at this time.



Dated: May 28, 2021                             Respectfully submitted,

                                                By:     /s/ David L. Gerbie
                                                        David L. Gerbie
                                                        Evan M. Myers
                                                        Myles McGuire
                                                        Brendan Duffner
                                                        McGuire Law, P.C.




                                                   3
     Case: 1:19-cv-03647 Document #: 92 Filed: 05/28/21 Page 4 of 4 PageID #:675




                                              55 W. Wacker Drive, 9th Fl.
                                              Chicago, IL 60601
                                              Telephone: (312) 893-7002
                                              dgerbie@mcgpc.com
                                              emeyers@mcgpc.com
                                              mmcguire@mcgpc.com
                                              bduffner@mcgpc.com

                                              Attorneys for Richard Rogers


                                              /s/ Charles Andrewscavage

                                              Andrew J. Butcher
                                              Charles Andrewscavage
                                              Jared S. Kramer
                                              Scopelitis, Garvin, Light, Hanson & Feary,
                                              P.C.
                                              30 West Monroe Street, Suite 1600
                                              Chicago, IL 60603
                                              Telephone: (312) 255-7200
                                              abutcher@scopelitis.com
                                              candrewscavage@scopelitis.com
                                              jskramer@scopelitis.com

                                              Attorneys for Illinois Central Railroad
                                              Company

4830-5034-8268, v. 5




                                          4
